DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1030” has been used to designate both a volume and a rim in Figure 1. In Figure 3, the character “1040” was used to indicate an inner volume.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lip recited in Claim 15 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burman (US 2369335).
Regarding Claim 1, Burman discloses a paint device comprising a support system (10, 21). Burman also discloses at least one suspender (2, 20) having a first end and a second end and extending from the support system. Burman also discloses a paint tray (6, 26) positioned at the second end of the at least one suspender. Burman discloses a stopper (base member 1) connected to the second end of the at least one suspender. 
Regarding Claim 2, Burman discloses the paint tray comprises a plurality of through holes.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vukas (US 2004/0159752).
Regarding Claim 1, Vukas discloses paint device comprising a support system (31) and at least one suspender (33, 34, 35, and 36) having a first end and a second end and extending from the support system. Vukas further discloses a paint tray (20) positioned at the second end of the at least one suspender, and a stopper (32) connected to the second end of the at least one suspender.
Regarding Claim 2, Vukas discloses the paint tray (20) comprises a plurality of through holes (19a, 19b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burman (US 2369335) as applied to claim 2 above, and further in view of Wells (US 2601190).
Regarding Claim 3, Burman discloses the limitation of Claim 2 as discussed above. Burman discloses a support system including hooks that are secured over the paint can rim. Burman does not disclose the support system comprises a support ring having a top end and a bottom end and a support flange extending radially from the top end of the support ring.
Wells discloses a similar paint can attachment comprising a support ring (5) having a top end and a bottom end and a support flange (7) extending radially from the top end of the support ring. Burman and Wells are analogous inventions in the art of paint can attachments with handles. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paint device of Burman having hooks to be a support ring and support flange as seen in Wells in order to prevent the paint dripping from the lifted brush onto the side of the can and provide an edge (8) where the painter can wipe excess paint (Col. 2 Lines 5-23). 
Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burman (US 2369335) in view of Brisard (US 2014/0224808).
Regarding Claim 17, Burman discloses a paint device comprising a plurality of suspenders (2) having teeth (vertically arranged slots 4) each suspender having a first end and a second end, and each first end having a hook (10) and each second end having a foot at a base (1). Burman also discloses a paint tray (6) comprising through 
Brisard discloses a similar paint device comprising a vertically movable bottom plate (72), vertically arranged teeth along the side of the body at 80, and a ratchet box (76). Burman and Brisard are analogous inventions in the art of vertically adjustable plates with toothed positioning means. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pintle and toothed positioning means of Burman with the ratchet boxes seen in Brisard in order to secure the movable plate in a desired position and lock the plate in a desired position (Paragraphs 0036 and 0037).  
Regarding Claim 18, Brisard discloses in Figure 5 that each ratchet box comprises a tang configured to mate with the teeth and the tang allows the bottom plate to move in a direction from the first end of the suspenders towards the second end of the suspenders. The tang does not allow the paint try to move on the suspenders in a direction from the second end of the suspenders towards the first end of the suspenders. 
Regarding Claim 19, both the pintle means of Burman and the ratchet box of Brisard would function to adjust the distance between the paint tray and hooks by 
Regarding Claim 20, Burman discloses the device is sized to be inserted into a paint can containing a quantity of paint. The hooks hook onto a top rim of the can of paint, and the distance between the hooks and the paint tray is adjusted to submerge the paint tray in the quantity of paint (Page 2, Col. 1 Lines 35-41). 
Allowable Subject Matter
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, Claim 4 recites that the support ring (Applicant Element 21) comprises at least one ratchet box (Applicant Element 40). While various toothed positioning means are known in the art such as Brisard (US 2014/0224808) and Leighton (US 9016508), the positioning of the ratcheting means on a support flange and support ring is novel in the art. Previous prior art solutions position the locking and adjustment means at or near the movable bottom plate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daily (US 7513466) discloses the gasket claimed in Claim 14. 
Moore (US 3436784) discloses a similar movable inner tray and hook support means. 
Saranga (US 2010/0187234) discloses a similar apertured tray with a height adjustment means. 
Correa (US 1760346) and Fan (US 10253926) discloses similar ratchet boxes in clamping applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIDEON R WEINERTH/Examiner, Art Unit 3736